     Case 2:19-cv-02266-DDC-KGG Document 76 Filed 03/30/20 Page 1 of 2




               United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

DALTON HASTEY,
derivatively on behalf of
YRC Worldwide, Inc.,

                    Plaintiff,

v.                                                Case No. 19-2266-DDC-KGG

JAMES L. WELCH,
JAMIE G. PIERSON,
STEPHANIE D. FISHER,
RAYMOND J. BROMARK,
DOUGLAS A. CARTY,
WILLIAM R. DAVIDSON,
MATTHEW A. DOHENY,
ROBERT L. FRIEDMAN,
JAMES E. HOFFMAN,
MICHAEL J. KNEELAND,
PATRICIA M. NAZEMETZ,
JAMES F. WINESTOCK,
YRC WORLDWIDE, INC.,
DARREN D. HAWKINS,
AMEESH BHANDARI,
SHAWN MILLER,
JEREMY BALDWIN,

                    Defendants.



                       JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the Court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the Court. This action came before the Court. The issues have been
      considered and a decision has been rendered.
     Case 2:19-cv-02266-DDC-KGG Document 76 Filed 03/30/20 Page 2 of 2

The court dismisses plaintiff’s federal Section 14(a) claim under Fed. R. Civ. P.
12(b)(6) because it fails to state a plausible claim for relief. The court declines to
exercise supplemental jurisdiction over plaintiff’s state law claims and thus
dismisses the state law claims without prejudice consistent with the Memorandum
and Order (Doc. 75) filed on March 30, 2020.


____03/30/2020                                 TIMOTHY M. O’BRIEN
    Date                                       CLERK OF THE DISTRICT COURT

                                               by: __s/ Megan Garrett_____________
                                                      Deputy Clerk
